SHIVERS, Judge.
This is an appeal of an order of permanent commitment, terminating appellants’ parental rights with regard to their three minor children. We reverse the order, and remand for further proceedings.
In the final judgment of permanent commitment, the trial court reviewed the evidence presented at the hearing and determined that it was in the best interest of the children to be placed for adoption. However, the court failed to make a specific finding that the children had been either abused, abandoned, or neglected, as required by section 39.41(l)(f), Florida Statutes (1985). In the Interest of R.W., 495 So.2d 133 (Fla.1986); In the Interest of S.N.W., 501 So.2d 37 (Fla. 1st DCA 1986); In the Interest of T.D., 501 So.2d 93 (Fla. 1st DCA 1987). We therefore reverse and remand for further proceedings, with leave for the trial court to determine whether the taking of further evidence will be necessary, or whether a determination can be made on the existing record.
REVERSED and REMANDED.
SMITH, C.J., and ZEHMER, JJ., concur.